Title: To Benjamin Franklin from Benjamin Franklin Bache, 26 November 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher bon papa
Geneve Ce 26 9vembre 1780
J’avoue qu’il y a longtemps que je ne vous ai écrit cependant je pense toujours à vous si j’avois eu plus de temps je vous aurais écris en anglois il y à aussi longtems que vous ne m’avès ècris mais je sçais bien que ce n’est pas de vôtre faute et que c’est les affaires qui vous en enpechent. J’espère que vous aves reçu mon prix dans la derniere lettre je fais tous mes efforts pour en avoir un autre l’année prochaine. Dans la première lettre que vous m’ècrirès je vous prie de me donner des nouvelles d’Adams et de me dire s’il vient a Genève quelques americains il est arrivé nouvellement chez Mr de Marignac un Pensionnaire mais c’est facheux pour moi que ce ne soit pas un americain ou du moins un Jeune homme qui sçait l’anglois mais Je crois que le jeune cramer l’apprendra et alors je m’entretiendrais en parlant avec lui. Faites bien mes amitiès à Cockran et mes complimens à mon Cousin. Mr et Md Marignac vous presentent bien leurs respects.
J’ai lhonneur d’être mon cher bon papa votre tres obeissant petit fils
B F B
  
Addressed: A Monsieur / Monsieur Franklin / Ministre Plénipotentiaire des / Provinces unies de L’Amérique auprès / de Sa Majesté Très chrétienne / recommandée à Monsieur Grand / Banquier ruë Montmartre / A Paris
